Citation Nr: 1040664	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-03 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to service connection for degenerative arthritis 
of the lumbar spine.

2. Entitlement to service connection for residuals of a left knee 
injury.

3. Entitlement to service connection for residuals of a left 
ankle injury. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service between June 1967 and June 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The persuasive evidence does not show a nexus between the 
Veteran's in-service back injuries and his present back 
disability. 

2.  The Veteran's left knee does not present objective clinical 
evidence to support a diagnosis. 

3.  The persuasive evidence does not show a nexus between the 
Veteran's in-service left ankle injuries and his present left 
ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010). 

2.  The criteria for the establishment of service connection for 
a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 

3.  The criteria for the establishment of service connection for 
a left ankle disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Additionally, certain disabilities, such as 
degenerative joint disease/ arthritis will be presumed to have 
been incurred during service, if the disability is manifested to 
a compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, supra. 
at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr, supra.; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
supra. (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, supra. (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Evidence

Service treatment records reflect treatment for the Veteran's 
back and left ankle during his 20 years of active service.  April 
1971 service treatment records show that the Veteran sprained his 
left ankle while playing football.  The examiner provided a 
bandage and advised him not to stand or walk for prolonged 
periods.  The Veteran injured his left ankle in December 1971 
playing basketball game.  The examiner diagnosed a sprain of the 
left ankle, rule out fracture.  In April and May 1986, the 
Veteran sought treatment for low back pain.  In April 1986, he 
reported back trauma within the last 72 hours; he further 
reported that his back was painful after doing PT that morning.  
In May 1986 he reported no direct trauma within the last 72 
hours, but he reported that his back "went out" one year ago.  
He noted having been seen in April 1986 and reported that the 
pills were "not working."  The examiner diagnosed an acute 
strain.  The Veteran underwent his separation examination in May 
1987.  He noted experiencing recurrent back pain, foot trouble, 
"trick" or locked knees, and broken bones.  Clinical 
examination did not reveal any abnormalities.  

Regarding the Veteran's knee, service treatment records from 
April 1969 show that the Veteran twisted his right knee, and he 
was noted to have possibly torn his meniscus or collateral 
ligament.  The Veteran contends in connection with the current 
appeal, however, that the examiner mistakenly wrote right knee, 
instead of the left knee.  

Records from Easley Family Practice & Internal Medicine, dated 
between January 1996 and March 2006 contain a note dated in 
January 1996 that refers to treatment on one occasion in June 
1995 after he had injured his back; he was to return for follow-
up if he was unable to return to work, but he did not seek 
follow-up care.  When he was seen in January 1996, he reported 
feeling pain in his lower back after lifting a tray of parts.  
The assessment was low back strain.  He reported that he was 
pain-free in February 1996, at which time the assessment was 
resolved back strain.  The next treatment note is dated in April 
2000, when he returned mainly because he had run out of blood 
pressure medication, but he also complained of a back sprain and 
wanted some muscle relaxant.  He also referred to back pain in 
July 2000.  In September 2001, he reported that he had been 
seeing a chiropractor for "some cervical and lumbar myofascial 
dysfunction."  

Records from Oaktree Medical Center are dated between June 2000 
and October 2000.  In June 2000, he complained of a pull in his 
back when lifting a box approximately one week earlier.  He also 
reported a history of a back injury 10 years earlier, which had 
responded to conservative treatment, and a history of 
chiropractic treatment that had ended about one year earlier.  He 
was seen several times in June 2000 for this.  When seen in May 
2001, he reported that his back had been "all better" since his 
last treatment several months ago, but then felt a pull in his 
back and had severe, disabling pain.  The records show that he 
continued to seek treatment periodically for back complaints.  An 
MRI from March 2002 confirmed very mild bulges at multiple levels 
with early degenerative disc changes at L3-4 and L4-5; in 
addition to mild foraminal stenosis bilaterally at L4-5 and L5-S1 
levels.  

In July 2006, a chiropractor issued a statement attesting that he 
provided several back adjustments to the Veteran with 
satisfactory results. 

The Veteran was afforded VA examinations for his claimed 
disabilities in September 2006.  The examiner reviewed the claims 
file and interviewed the Veteran.  He reported fracturing his 
left ankle during service in Panama and tearing a ligament in his 
left knee.  He continued to experience pain following these 
injuries.  Regarding the back, the Veteran reportedly injured it 
after an in-service fall and continued to experience low back 
pain.  The examiner performed appropriate clinical examinations.  
X-rays studies were negative for the left knee and showed mild 
degenerative changes for the medial malleolus in the left ankle.  
Regarding the back, no neurological abnormalities were noted.  
However, the examiner observed paravertebral muscle spasm of a 
mild nature and tenderness on the left side.  The examiner 
diagnosed degenerative joint disease of the lumbar spine and left 
ankle.  He concluded that objective clinical data did not support 
a diagnosis for the left knee.  

The examiner opined that it was less likely the diagnosed back 
and left ankle injuries were related to active service.  He noted 
that service treatment records did not contain a diagnosis of a 
left ankle fracture and there was no diagnosis for the left ankle 
during service, aside from a strain.  For the back disability, 
the examiner cited service treatment records showing an acute 
injury as evinced by the lack of follow-up care.  He also cited 
the time lapse in treatment until nearly 10 years following 
service.  

The Veteran's sister submitted a statement, dated February 2007, 
attesting that the Veteran reported fracturing his ankle in 
December 1971 and that she observed him in a cast in January 1972 
while he was on leave.  In his February 2007 substantive appeal, 
the Veteran asserted that he fractured his left ankle in December 
1971.  He also reported that he continued to experience back, 
left knee, and left ankle pain starting with injuries during 
active service. 

Analysis

First, the Board finds the evidence is against the service 
connection claim for a left knee disability.  At the September 
2006 VA examination, the Veteran was afforded a clinical 
examination for the left knee, including X-ray studies.  The 
examiner determined that the objective data did not support a 
diagnosis for the left knee.  Additional medical evidence of 
record does not show objective indications of a left knee 
disorder.  The only evidence of a current disability is the 
Veteran's reports of left knee pain.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that pain, without 
underlying pathology, does not constitute a disability for 
compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
Entitlement to service connection for disease or injury is 
limited to cases where such incidents have resulted in a 
disability.  Where, as here, the evidence establishes that the 
Veteran does not have the disability for which service connection 
is sought; there can be no valid claim for service connection.  
See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for a 
left knee disability is denied.  See id.
 
Turning to the left ankle claim, the Board observes that the 
Veteran disputes the accuracy of service treatment records by 
contending that he fractured his left ankle.  The VA examiner's 
negative opinion regarding the left ankle is premised in part 
upon the absence of a fracture.  The evidence does not indicate 
that the service records were altered or that missing records 
exist.  Subsequent treatment notes do not show that the April 
1971 or December 1971 entries were inaccurate.  Therefore, the 
Board finds that the service treatment records probative and that 
the Veteran's left ankle injuries did not result in a fracture.  
See id.; Owens, supra.  

The Veteran asserts that he has experienced a continuity of 
symptomatology following in-service back and left ankle injuries.  
38 C.F.R. § 3.303(b).  The evidence supporting the claims are the 
Veteran's lay statements and his sister's lay statement.  
Meanwhile, the September 2006 VA examination reports weigh 
against the claims.  The Board must weigh all lay and medical 
evidence of record.  See Owens v. Brown, 7 Vet. App. 429 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Although the Federal 
Circuit has held that lay evidence is one type of evidence that 
must be considered and competent lay evidence can be sufficient 
in and of itself; the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan, supra.  This 
would include weighing the absence of contemporary medical 
evidence against lay statements.  Id.

At the outset, the Board observes that the Veteran is competent 
to attest to factual matters of which he has first-hand 
knowledge, such as back, knee, and ankle pain.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran 
has not been shown to have the experience, education, or 
training, to report on the etiology of pain based on scientific 
principles.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Davidson v. Shinseki, 581 Vet. App. 1313 (Fed. Cir. 2009).  Thus, 
the Board considers the Veteran's statements regarding his back 
pain as competent lay evidence.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  See Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004).  In this instance, the 
only competent medical evidence regarding an etiology is the 
September 2006 VA examination reports.  

After careful consideration of the entire record, including both 
lay statements and competent medical evidence, the Board finds 
that the preponderance of the evidence is against a finding of a 
nexus between in-service injuries and the present left ankle and 
back disabilities.  In the instant case, the Board assigns 
greater probative value to the competent medical evidence, rather 
than the Veteran's assertions regarding the etiology of these 
disabilities.  Owens, supra.; Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); 38 C.F.R. § 
3.159(a).  

The Board has carefully considered the Veteran's assertion of a 
continuity of symptomatology.  38 C.F.R. § 3.303(b).  
Nonetheless, a medical provider opined after review of the entire 
record, including the Veteran's reports of in-service injuries, 
that it is less likely the present disabilities were related to 
the in-service injuries.  He explained that the record shows that 
the back injury during service was acute and the Veteran did not 
seek back treatment until nearly 10 years later.  Regarding the 
left ankle, the examiner observed his injuries did not result in 
a fracture and there are no subsequent left ankle diagnosis(es) 
found in service records.  The VA examiner's opinion is 
consistent with the record.  Given that the Veteran does not have 
formal medical training or qualification, the Board places 
greater probative value on the opinion expressed by the VA 
examiner.  Owens, supra.; Caluza, supra.; Madden, supra.  

In sum, the Board concludes that the evidence weighs against a 
finding of a nexus between in-service back and left ankle 
injuries and the present disabilities for the reasons listed 
above.  The claims are denied.  38 C.F.R. §§ 3.159(a); 3.303, 
3.307, 3.309 (2010).

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a May 2006 letter, prior 
to the date of the issuance of the appealed September 2006 rating 
decision.  The Board further notes this letter contained notice 
concerning how a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, the Veteran was afforded VA examinations in 
September 2006 that were fully adequate for the purposes of 
adjudication.  The VA examination report reflect a full review of 
the claims file, interview of the Veteran, physical examination, 
and medical opinions by an appropriately qualified healthcare 
provider.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board notes the Veteran's representative asserted that the 
September 2006 VA examinations were inadequate.  He contends that 
the examiner failed to consider the physical effects from serving 
in an infantry unit and whether the left ankle or asserted knee 
disorder is related to an altered gait.  Also, he asserted that 
the Veteran should be examined by a medical doctor.  The Board 
finds these contentions to be without merit.  The examiner 
reviewed the claims file and interviewed the Veteran; thereby 
having an opportunity to consider the details of the Veteran's 
service.  The question of secondary disability, such as back 
disability causing an altered gait affecting the left leg, is not 
for consideration as the present decision denies service 
connection for a back disability.  Finally, the record reflects 
the September 2006 examiner held a nurse practitioner 
qualification.  As the claims on appeal present routine medical 
questions, the Board finds the examiner's qualification 
sufficient.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for lumbar spine disability is denied.

Service connection for a left knee disability is denied.

Service connection for a left ankle disability is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


